Citation Nr: 0737410	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from September 1965 to September 1967.  He 
died in April 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements applied to all 
elements of a claim.  A review of the record shows the 
appellant was not notified of the VCAA duties to assist and 
of the information and evidence necessary to substantiate her 
claim.  Therefore, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  

In this case, the appellant contends that the veteran told 
her that while he was stationed in Korea as a musician he 
traveled to Vietnam on several occasions.  Although the 
service department in a January 2004 report stated there was 
no evidence in the veteran's file of any service in the 
Republic of Vietnam, the appellant was not informed of this 
specific report nor provided any notice as to the type of 
information necessary for VA to attempt to verify service in 
Vietnam.  

Reference is made to VA manual M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, regarding possible exposure to 
herbicides in Korea.  It does not appear that the RO 
undertook development as noted in that section.  
Specifically, the RO did not contact the appellant and 
request the approximate dates, location, and nature of the 
alleged exposure, and allow the appellant 60 days to reply.  

Therefore, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claim.  These notice 
requirements are to be applied to all 
elements of the claims.  She should be 
notified as to the type of information 
necessary for VA to attempt to verify any 
service in Vietnam.

2.  The AMC/RO is to contact the 
appellant and request the approximate 
dates, location, and nature of the 
alleged exposure, and allow the appellant 
60 days to reply.  

3.  If a response is received from the 
appellant, the AMC/RO is to provide a 
detailed description of exposure to C&P 
Service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and request 
a review of DoD's inventory of herbicide 
operations to determine whether 
herbicides were used as alleged.  If it 
is found that confirm that herbicides 
were not used, the AMC/RO is to submit a 
request to JSRRC for verification of 
exposure to herbicides.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


